 

PRESS FIRMLY TO SEAL

UUFUT I AND TYVER® ARE TRADEMARKS OF DUPOMT,

ines wane SRECYCLARL

ree ereUU

PRESS FIRMLY TO SEAL

GE) mz

Please
Recycle

ee

MAIL

UNITED STATES
B POSTAL SERVICE ®

VISIT Us AT USPS.COM*
ORDER Figee SUPPLIES ONLINE

POSTAL SERVICE
v

Expected delivery date specified for domestic use. 9
a Most domestic shipments include up to $50 of erence Sete
= USPS Tracking? included for domestic and many inter destthions.

@ Limited international insurance.**

my UNITED STATES y PRIORITY® St
>

 
  
     

6S
eC

y

@ When used internationally, a customs declaration form j :

“insurance does not cover certain items. For details regarding claims excl jans se mestic
Mail Manual at htip://pe.usps.com.
** See International Mail Manual at Aitp-//pe.usps.com for availability a itation®™ rage. Ss

f
pt

fac

 

        
 
 
  
 
  

FCM LG ENV

Dre & 73159 0024
E 5 Date of sale

Re 01/19/27 we
2 06

re

 
 

MAILING ENVELOPE

FOR DOMESTIC AND INTERNATIONAL USE

 

 

led b
m t

 

To schedule free Package Pickup,
scan the QR code.

mai

All rail sent fige

 

vilsuses may be a violation of faderal law, This package |s not for resale. EP14 @ U.S. Postal Service; March 2020; All rights feserved.

 

USPS.COM/PICKUP

TRACKED = INSURED

IME

PS00000000013 ~EP14 May 2020
OD: 11 5/8 x15 1/8

THE packaging is the property of the U.S. Postal Service® and Is provided solaly for use In sending Priority Mail® and Priority Mail International? shipments.

CEIVED
JAN 2 5 2021

meee MELITA REEDER SHINN
ERK, U.S. DISTRICT COURT

 

 

ve
8 DEPUTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This was Not
DuPont™ Tyvelke

Protect What's Inside!

 

 

 

 
